Citation Nr: 1809773	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active duty training (ACDUTRA) from to February 19, 1970, to July 4, 1970, and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma and excessive noise during ACDUTRA.

2.  The evidence is in relative equipoise as to current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Bilateral Hearing Loss and Tinnitus Disabilities

The Veteran maintains that current bilateral hearing loss disability and tinnitus are the direct result of acoustic trauma and hazardous noise exposure during ACDUTRA.  The Veteran specifically asserts that he developed hearing loss and tinnitus during ACDUTRA as a result of acoustic trauma and exposure to hazardous noise while firing M-16 rifles and M-60 machine guns and driving a two and a half ton diesel engine truck.  The truck had a standup exhaust which made excessive noise within five feet of the Veteran's head.  The Veteran also asserts that the bilateral hearing loss and tinnitus have continued to worsen since service.

The Veteran's June 1968 entrance examination shows that he had normal hearing upon entering service.  The May 1970 release from active duty examination found the ears were normal and audiometry examination found thresholds of 0 for all frequencies tested.

In an August 2013 statement in support of the disability claim, the Veteran asserted that during service he was exposed to excessive noise from firing M-16 rifles and M60 machine guns, for which he qualified as an expert.  He was also exposed to vehicular engine noise and other weapon noise.  The Veteran stated that he went through an infiltration course, where machine guns were fired over his head and explosives were detonated around him.  He did not remember if he was provided hearing protection, but did remember times when the noise was so loud it caused temporary deafness and a ringing or buzzing noise in his ears, which he still had.  His civilian occupation was funeral director and embalmer and he denied post-service exposure to excessive noise.  According to the Veteran, his wife stated he did not hear or understand her all the time and that he kept the television too loud.  

According to an August 2013 VA tinnitus questionnaire, the Veteran reported that he had constant ringing in both ears that sounded like ringing, buzzing, and roaring.  The Veteran also stated that he believed the current bilateral hearing loss and tinnitus were caused or aggravated by loud noise exposure during service.

In an August 2015 statement from Darroll J. Loschen, M.D., that doctor opined that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by excessive noise exposure during service.  That doctor also stated that the Veteran has not been exposed to noise of the same hazardous intensity since service.

At an August 2015 hearing, the Veteran testified that he experienced noise trauma in service.  He indicated that he was exposed to excessive noise while qualifying on different weapons, including the M-16 rifle and the M-60 machine gun.  He also was exposed to excessive noise while driving a two and a half ton diesel engine truck with standup exhaust.  The Veteran stated that the bilateral tinnitus was first manifest while he was training on the firing range and that it came and went.  He noticed that the tinnitus became very noticeable and constant when he was in his early 30s.  Before that it was there, but in the background.  The Veteran wore hearing aids.  The Veteran stated that after finishing on the firing range, his ears rang for a couple of hours, though it would go away.  On the firing range, there were other trainees firing weapons approximately five or six feet apart.  Perhaps 50 on the right and 50 on the left.  As a trainee, remained standing on the range until everyone completed their practice, which probably lasted a morning or afternoon.  There were also all day training exercises where he fired his weapon on full automatic.  The Veteran also indicated that while becoming familiarized with the M-60 machine gun, he fired an entire box of ammunition at each practice session.  He was provided hearing plugs for that, but believed that the hearing protection in the 1970s was questionable, especially because the trainees had to be able to hear instructions.  The Veteran also asserted that his civilian career as a funeral director for 40 years was fairly quiet.

The Veteran has been diagnosed with bilateral sensorineural hearing loss and bilateral tinnitus.  He currently wears hearing aids.  The Board is mindful that the evidence must show hearing loss that meets the criteria to be considered a disability in order to establish service connection.  However, the Veteran has been diagnosed with hearing loss by a private physician.  The evidence also shows that he has been prescribed hearing aids due to the severity of his hearing loss.  Therefore, despite the absence of audiometric findings, the Board finds that it is at least as likely as not that the Veteran has a hearing loss level that meet the criteria to be considered a disability.  38 C.F.R. § 3.385 (2017).

The Veteran is competent to report experiencing in-service acoustic trauma and resultant diminished hearing and additional auditory pathology in the form of hearing loss and tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during service and have continued to progress since that time.  That statement by the Veteran is supported by the opinion of Dr. Loschen which found that current bilateral hearing loss disability and tinnitus are at least as likely as not related to noise exposure during service.

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and tinnitus and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


